The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Inventors’ Response
Inventors' amendments to the specification filed on 10/13/2022 have been noted. The specification objections brought forth within the office action of 5/13/2022 are overcome and withdrawn.

The declaration under 37 CFR 1.130(a) filed on 10/13/2022 is sufficient to overcome the rejections based on 35 U.S.C. 102(a)(1).

The merits of this case have been carefully considered in light of inventors’ response received 10/13/2022. In amending the drawings, the inventor has introduced new matter necessitating a rejection of the claim. Therefore, this Office action is made FINAL.

Foreign Priority Acknowledgement
Acknowledgment is made of applicant’s claim for foreign priority based on an application
IBWIPO98434 filed in International Bureau on 10/08/2020 but the claim to foreign priority has not been perfected. 

It is noted that an access code has been provided for the purpose of retrieving the foreign priority, however the office has yet to or was unable to retrieve the documents. This could be for any number of reasons: the code could be incorrect, the representative country might not have yet been cooperating with the USPTO for electronic transfer of foreign priority documents in Design patent applications, or the application was filed during the period when the USPTO still required an Application Data Sheet (ADS) to be filed in order to complete retrieval of an electronic priority document, or some other type of error. The applicant is encouraged to reach out to the Electronic Business Center (EBC) for aid in correcting the deficiency. The domestic toll-free phone number for the EBC is 1-866-217-9197, and the non toll-free number which might be accessed outside of the United States is 1-571-272-4100. The office hours for the EBC are 6:00 a.m. to 12:00 midnight, Eastern Standard Time, Monday through Friday.
	
Specification/Drawing Objection
The figure descriptions in the specification and figure labels in drawings are objected to for the use of “FIG.” and “1.1, 1.2, etc.” In the specification objection of the previous office action, the examiner erroneously recommended using the format “FIG. 1.1” in the specification when the Hague rules and regulations require the figure label format to remain consistent throughout prosecution. See Hague Rule 9 and Part Four of the Administrative Instructions (405). 

To overcome, the examiner recommends amending the specification to cancel the term “FIG.” from the descriptions of the figures in the specification as well as the term “FIG.” from the figure labels in the drawing disclosure.  

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application will be considered an interview and are to be made of record. See MPEP 713. The examiner will not discuss the merits of the application with applicant’s representative if the representative is not registered to practice before the USPTO. Appointment as applicant’s representative before the International Bureau pursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle such representative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristic entity must be represented by a patent attorney or agent registered to practice before the USPTO. Additional information regarding interviews is set forth below.

Telephonic interviews
A telephonic may only be conducted with an attorney or agent registered to practice before the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventor and who is not represented by a registered practitioner).

The registered practitioner may either be of record or not of record. To become “of record”, a power of attorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80 “Power of Attorney to Prosecute Applications Before the USPTO”, available at
https:/ywww.uspto.gov/'patent,'forms/forms-patent-applications-fiied-or-after-september-16-2012 may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization to conduct an interview by completing, signing and filing an “Applicant Initiated Interview Request Form” (PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable ways to submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.

If a pro se applicant or registered practitioner located outside of the United States wishes to communicate by telephone, it is suggested that such person email the examiner at Steven.Reinholdt@uspto.gov to arrange a time and date for the telephone interview. Please include proposed days and times for the proposed call. When proposing a day/time for the interview, please take into account the examiner’s work schedule indicated in the last paragraph of this communication. The email should also be used to determine who will initiate the telephone call.

Email Communications
The merits of the application will not be discussed via email (or other electronic medium} unless appropriate authorization for internet communication is filed in the application. Form PTO/SB/439 “Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications’’ may be used to provide such authorization and is available at the USPTO web page indicated above. The authorization may not be sent by email to the USPTO. For acceptable ways to submit the authorization form to the USPTO, see “When Responding to Official USPTO Correspondence” below. See MPEP 502.03 II for further information.

When Responding to Official USPTO Correspondence
When responding to official correspondence issued by the USPTO, including a notification of refusal, please note the following:

The USPTO transacts business in writing. All replies must be signed in accordance with 37 CFR 1.33(b). Pursuant to 37 CFR 1.33(b)(3), a reply submitted on behalf of a juristic applicant must be signed by an attorney or agent registered to practice before the USPTO. Applicants may submit replies to Office actions only by:
•	Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only) https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources 
•	Mail: Commissioner For Patents, P.O. Box 1450, Alexandria, VA, 22313-1450 
•	Facsimile to the USPTO's Official Fax Number (571 -273-8300)
•	Hand-carry to USPTO's Alexandria, Virginia Customer Service Window

https://www.uspto.gov/paterits-niaintaining-pateni/respondirig-office-actlons

New Matter: Claim Rejection: 35 U.S.C. § 112(a) 
The claim is FINALLY rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The original disclosure does not reasonably convey to a designer of ordinary skill in the art that inventor/s was/were in possession of the design now claimed at the time the application was filed. See In re Daniels, 144 F.3d 1452, 46 USPQ2d 1788 (Fed. Cir. 1998); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).
	
The drawings in the replacement sheets of 10/13/2022 resulted in a design that looks different from the original drawings and are now rejected for introducing new matter. Therefore, the application is now rejected because of the introduction of new matter. Specifically, the bottom feature identified on page 4 of the office action dated 5/13/2022 was removed from the drawings dated 10/13/2022.  

Below is an illustration showing the original 1.1, 1.2, 1.4, 1.5, 1.6 next to the replacement 1.1, 1.2, 1.4, 1.5, 1.6 to demonstrate the differences.

    PNG
    media_image1.png
    729
    1578
    media_image1.png
    Greyscale



    PNG
    media_image1.png
    729
    1578
    media_image1.png
    Greyscale


In the office action the examiner recommended using a color overlay to remove the feature from the claim. Design patent applications filed in the Hague can remove portions of the article from the claim by using the typical U.S. Design practice of converting features to broken line but in this application, photos are used to illustrate the claimed design. The Hague rules allows for the use of a color overlay or color wash to remove portions from the claim which is more amenable for photographs. See MPEP 2920.05(c) and 2920.04(b).     

To overcome, return to the feature of the original disclosure and properly remove the feature from the claim by one of the approved methods.  

The examiner also notes the feature that remains claimed in 1.1 that appears to be part of the indefinite feature. 

    PNG
    media_image2.png
    401
    883
    media_image2.png
    Greyscale


“Adequate description of the invention guards against the inventor’s overreaching by insisting that he recount his invention in such detail that his future claims can be determined to be encompassed within his original creation.” Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 19
USPQ2d 1111 (Fed. Cir. 1991)

(‘The [written description] inquiry is simply to determine whether the inventor had possession at the earlier date of what was claimed at the later date.’).”; In re Owens, 106 USPQ2d 1248
(CAFC 2013).

Therefore, the particular overall appearance of the design now claimed, is considered to be a change in configuration not supported by the original disclosure in the manner required by 35
USC 112(a). The inventor/s was/were not in possession of the design now claimed, as the design now claimed is not recognizable in the original design, to the exclusion of other designs, and as the design now claimed was not explicitly described in the earlier application papers. 

Conclusion
THIS ACTION IS MADE FINAL.  The inventor/s is/are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BRYAN REINHOLDT JR. whose telephone number is 571-270-3293.  The examiner can normally be reached on Monday - Friday 1:00PM - 8:00PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the inventor/s is/are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu, can be reached on 571-272-8601. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

/S. BRYAN REINHOLDT JR./Primary Examiner, Art Unit 2922